 

EXHIBIT 10.14




EXECUTION COPY
AGREEMENT

                This Agreement is between AutoZone, Inc., a Nevada corporation
("AZO") and Timothy D. Vargo ("Vargo") made as of the 23rd day of May, 2001 (the
"Effective Date").

                WHEREAS, due to illnesses in Vargo's family, Vargo has notified
AZO that he will not be able to continue acting as President and Chief Operating
Officer of AZO;

                WHEREAS, AZO desires Vargo to be available to it to continue to
assist with its business;

                THEREFORE, Vargo and AZO for and in consideration of the
promises, undertakings and benefits set out in this Agreement ("Agreement"),
agree as follows:

                1.   EFFECTIVE DATE.  Vargo resigns as an officer and a director
of AZO and each of AZO's subsidiaries as of the Effective Date but shall remain
an employee of AZO or a subsidiary until May 25, 2004 ("Termination Date"). 
During the period from the Effective Date until the Termination Date, Vargo
shall provide such services to AZO as are requested by the CEO of AZO.

                2.   TERMINATION OF EMPLOYMENT AGREEMENT. The parties agree that
the Amended and Restated Employment and Non-Compete Agreement dated August 31,
1999 (the "Prior Agreement") between the parties shall be deemed to be amended
and restated by this Agreement, and after the execution of this Agreement,
neither party hereto shall have any rights under the Prior Agreement.

                3.   BENEFITS. In consideration for the services to be provided
to AZO by Vargo under this Agreement, AZO agrees to confer or have a subsidiary
confer, the following benefits in Vargo's favor:
  

A.     
 

 

For the period beginning on the Effective Date and ending on August 25, 2001,
Vargo shall continue to receive his current salary ($500,000 gross on an annual
fiscal basis) to be paid at the same time as AZO's executive officers;
  B.
 
 

 

Beginning August 26, 2001, until the Termination Date, Vargo shall receive an
annualized gross salary of $102,068.80 to be paid in installments every two
weeks at the same time as AZO's executive officers are paid (except for pay for
the period ended August 31, 2002, which will be for one week, and then again
every two weeks thereafter); C.
 
 

 

 For the 2001 fiscal year, Vargo shall receive a bonus calculated in accordance
with the AutoZone, Inc., Executive Incentive Compensation Plan, for the period
beginning from the beginning of the 2001 fiscal year to the Effective Date, that
shall be paid when AZO pays bonuses for fiscal year 2001 to its executive
officers, and shall not be eligible for a bonus thereafter; and D. All other
benefits received by full-time employees of AZO.

                The stock option agreements between Vargo and AZO shall continue
to be governed by the terms and conditions contained in such agreements.  All
vacation shall be deemed used at the time of the Termination Date.

                The parties understand that applicable local, state, and federal
tax deductions and withholdings will be made from all of the appropriate
payments and exercises of stock options.

                4.   NON-COMPETE.  Vargo further agrees that he will not, for
the period beginning on the date of execution of this Agreement and ending on
the Termination Date, be engaged in or concerned with, directly or indirectly,
any business related to or involved in the wholesale or retail sale or
distribution of auto parts and accessories, chemicals, or motor oil, operating
in the automobile aftermarket in any state or geographical area in which AZO or
a subsidiary operates now or shall operate during the term of the non- compete
agreement (herein called "Competitor"), as an employee, consultant, beneficial
or record owner (other than as an owner of less than 1% of an entity's issued
and outstanding securities traded on a securities exchange registered as such
with the U.S. Securities and Exchange Commission under the Securities Exchange
Act of 1934), partner, joint venturer, officer or agent of the Competitor.

                The parties acknowledge and agree that the time, scope,
geographic area and other provisions of this Non-Compete section have been
specifically negotiated by sophisticated commercial parties and specifically
hereby agree that such time, scope, geographic area and other provisions are
reasonable under the circumstances.

                Further, Vargo agrees not to hire, for himself or any other
entity, encourage anyone or entity to hire, or entice away from AZO any employee
of AZO or a subsidiary of AZO, during the term of this non-compete agreement.

                In the event of breach by Vargo of any provision of this
Paragraph 6 "NON-COMPETE", Vargo acknowledges that such breach will cause
irreparable damage to AZO, the exact amount of which will be difficult or
impossible to ascertain, and that remedies at law for any such breach will be
inadequate. Accordingly, AZO shall be entitled, in addition to any other rights
or remedies existing in its favor, to obtain, without the necessity for any bond
or other security, specific performance and/or injunctive relief in order to
enforce, or prevent breach of any such provision and AZO shall be entitled to
the remedies set forth in the section entitled "Remedies".

                5.   CONFIDENTIALITY.  Unless otherwise required by law, Vargo
shall hold in confidence any proprietary or confidential information obtained by
him during his employment with AZO, which shall include, but not be limited to,
information regarding AZO's present and future business plans, systems,
operations and personnel matters.

                6.   COMPLETE AGREEMENT.  This Agreement contains the entire
agreement between the parties with respect to the matters covered herein and is
intended to integrate and merge all prior understandings, discussions and
negotiations.  No other agreements, oral or written, relating to the subject
matter contained herein shall be binding upon or enforceable against any of the
parties.  This Agreement and the documents executed pursuant to it may be
amended only in a writing signed by authorized representatives of the parties. 
No provision of this Agreement or any document executed pursuant to it may be
waived except in a writing signed by authorized representatives of the parties. 
The sections of this Agreement taken as a whole are intended to represent a
single agreement.

                This Agreement shall be governed and construed by the laws of
the State of Tennessee, without regard to its choice of law rules.  The parties
agree that the only proper venue for any dispute under this Agreement shall be
Shelby County, Tennessee.

                7. TERMINATION WITH CAUSE.  AZO shall have the right to
terminate this Agreement and Vargo's employment with AZO for Cause at any time. 
Upon such termination for Cause, Vargo shall have no right to receive any
compensation, salary, or bonus and shall immediately cease to receive any
benefits (other than those as may be required pursuant to the AutoZone, Inc
Associates' Pension Plan or by law) and any stock options shall be governed by
the respective stock option agreements in effect between Vargo and AZO at that
time.  "Cause" shall mean the willful engagement by Vargo in conduct which is
demonstrably or materially injurious to AZO, monetarily or otherwise.  For this
purpose, no act or failure to act by Vargo shall be considered "willful" unless
done, or omitted to be done, by Vargo not in good faith and without reasonable
belief that his action or omission was in the best interest of AZO.

                8.  SURVIVAL OF REPRESENTATIONS, WARRANTIES, AND OBLIGATIONS. 
The representations, warranties, and obligations of the parties pursuant to this
Agreement shall survive the execution hereof and this Agreement shall continue
to be binding upon and enforceable against each of the parties, their
successors, heirs, executors, and assigns.  The rights and benefits of Vargo
hereunder shall inure to the benefit of his heirs and estate and after Vargo's
death, his estate shall have the right to receive the Benefits as are required
by law, and to the extent allowed by their terms, shall have the rights set
forth in the Stock Option Agreements. Notwithstanding, all payments provided for
hereunder shall cease at the death of Vargo.

                9.  REMEDIES.  Vargo acknowledges and agrees that any remedy at
law for a breach of any obligation herein may be inadequate and that AZO shall
be entitled to any and all equitable relief, including, but not limited to,
injunctive relief.  In the event Vargo breaches this Agreement in any way, any
unpaid Benefits shall immediately terminate and Vargo shall forfeit any then
unexercised option rights.

                In addition, the parties agree to execute on or after the date
of the execution of this Agreement any and all reasonable additional documents
as requested by the other or its counsel to effectuate the purposes hereof.

                IN WITNESS WHEREOF, the respective parties execute this
Agreement.

AUTOZONE, INC.

By:  /s/ Steve Odland   /s/ Timothy D. Vargo Title: Chairman, President & CEO  
Timothy D. Vargo

5-22-2001 
Date

 By:   /s/ Harry Goldsmith     Title: Senior Vice President, General Counsel &
Secretary        